UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2014 Commission File Number 000-52748 FIRST GUARANTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 26-0513559 (State or other jurisdiction incorporation or organization) (I.R.S. Employer Identification Number) 400 East Thomas Street Hammond, Louisiana (Address of principal executive office) (Zip Code) (985) 345-7685 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 13, 2014 the registrant had 6,291,332 shares of $1 par value common stock outstanding. Table of Contents Page Part I. Financial Information Item 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 3 Consolidated Statements of Income for the three months ended March 31, 2014 and 2013 4 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2014 and 2013 5 Consolidated Statements of Shareholders' Equity for the three months ended March 31, 2014 and 2013 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 37 Part II. Other Information 37 Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 6. Exhibits 37 Signatures 38 2 PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March31, 2014 December 31, 2013 Assets Cash and cash equivalents: Cash and due from banks $ $ Federal funds sold Cash and cash equivalents Interest-earning time deposits with banks Investment securities: Available for sale, at fair value Held to maturity, at cost (estimated fair value of $140,414 and $141,642 respectively) Investment securities Federal Home Loan Bank stock, at cost Loans held for sale - 88 Loans, net of unearned income Less: allowance for loan losses Net loans Premises and equipment, net Goodwill Intangible assets, net Other real estate, net Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders' Equity Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Savings Time Total deposits Short-term borrowings Accrued interest payable Long-term borrowing Other liabilities Total Liabilities Stockholders' Equity Preferred stock: Series C - $1,000 par value - authorized 39,435 shares; issued and outstanding 39,435 Common stock: $1 par value - authorized 100,600,000 shares; issued 6,294,227 shares Surplus Treasury stock, at cost, 2,895 shares ) ) Retained earnings Accumulated other comprehensive (loss) income ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to the Consolidated Financial Statements. 3 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended March 31, (in thousands, except share data) Interest Income: Loans (including fees) $ $ Deposits with other banks 32 40 Securities (including FHLB stock) Total Interest Income Interest Expense: Demand deposits Savings deposits 8 14 Time deposits Borrowings 30 38 Total Interest Expense Net Interest Income Less: Provision for loan losses Net Interest Income after Provision for Loan Losses Noninterest Income: Service charges, commissions and fees Net gains on securities Netgains on sale of loans 19 ) Gain on sale of assets 9 - Other Total Noninterest Income Noninterest Expense: Salaries and employee benefits Occupancy and equipment expense Other Total Noninterest Expense Income Before Income Taxes Less: Provision for income taxes Net Income Preferred Stock Dividends ) ) Income Available to Common Shareholders $ $ Per Common Share: Cash dividends paid $ $ Earnings $ $ Weighted Average Common Shares Outstanding See Notes to the Consolidated Financial Statements. 4 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months EndedMarch 31, (in thousands) Net Income $ $ Other comprehensive income (loss): Unrealized (losses) gains on securities: Unrealized holding gains (losses) arising during the period ) Reclassification adjustments for net gains included in net income ) ) Change in unrealized (losses) gains on securities ) Tax impact ) Other comprehensive income (loss) ) Comprehensive Income $ $ See Notes to Consolidated Financial Statements 5 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (unaudited) Series C Accumulated Preferred Common Other Stock Stock Treasury Retained Comprehensive $1,000 Par $1 Par Surplus Stock Earnings Income/(Loss) Total (in thousands, except per share data) Balance December 31, 2012 $ ) $ $ $ Net income - Other comprehensive income - ) ) Cash dividends on common stock ($0.16 per share) - ) - ) Preferred stock dividend - ) - ) Balance March 31, 2013 (unaudited) $ ) $ $ $ Balance December 31, 2013 $ ) $ $ ) $ Net Income - Other comprehensive income - Cash dividends on common stock ($0.16 per share) - ) - ) Preferred stock dividend - ) - ) Balance March 31, 2014 (unaudited) $ ) $ $ ) $ See Notes to Consolidated Financial Statements 6 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, (in thousands) Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation and amortization Amortization/Accretion of investments Gain on calls and sales of securities ) ) (Loss) gainon sale of assets ) 25 ORE write downs and loss on disposition 16 24 Net decrease in loans held for sale 88 FHLB stock dividends (1 ) - Change in other assets and liabilities, net Net Cash Provided By Operating Activities Cash Flows From Investing Activities Proceeds from maturities and calls of HTM securities Proceeds from maturities, calls and sales of AFS securities Funds Invested in AFS securities ) ) Proceeds from sale/redemption of Federal Home Loan Bank stock Net increase in loans ) ) Purchase of premises and equipment ) ) Proceeds from sales of premises and equipment 32 - Proceeds from sales of other real estate owned Net Cash Provided By Investing Activities Cash Flows From Financing Activities Net decrease in deposits ) $ ) Net increase (decrease)in federal funds purchased and short-term borrowings ) Repayment of long-term borrowings ) ) Dividends paid ) ) Net Cash Used In Financing Activities ) ) Net Increase (Decrease) In Cash and Cash Equivalents ) Cash and Cash Equivalents at the Beginning of the Period Cash and Cash Equivalents at the End of the Period $ $ Noncash Activities: Loans transferred to foreclosed assets $ $ Cash Paid During The Period: Interest on deposits and borrowed funds $ $ Income taxes $ $ - See Notes to the Consolidated Financial Statements. 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles. The consolidated financial statements and the footnotes of First Guaranty Bancshares, Inc. (the “Company”) thereto should be read in conjunction with the audited financial statements and note disclosures for the Company previously filed with the Securities and Exchange Commission in the Company’s Annual Report filed on Form 10-K for the year ended December 31, 2013. The consolidated financial statements include the accounts of First Guaranty Bancshares, Inc. and its wholly owned subsidiary First Guaranty Bank. All significant intercompany balances and transactions have been eliminated in consolidation. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments necessary for a fair presentation of the consolidated financial statements. Those adjustments are of a normal recurring nature. The results of operations for the three month periods ended March 31, 2014 and 2013 are not necessarily indicative of the results expected for the full year. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Material estimates that are susceptible to significant change in the near term are the allowance for loan losses, valuation of goodwill, intangible assets and other purchase accounting adjustments. Note 2. Recent Accounting Pronouncements The FASB has issued Accounting Standards Update (ASU) No. 2014-04, Receivables-Troubled Debt Restructurings by Creditors (Subtopic 310-40) -Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure. The amendments are intended to clarify when a creditor should be considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan such that the loan should be derecognized and the real estate recognized. These amendments clarify that an in substance reposession or foreclosure occurs, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan, upon either: (a) the creditor obtaining legal title to the residential real estate property upon completion of a foreclosure; or (b) the borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completiton of a deed in lieu of foreclosure or through a similar legal agreement. Additional disclosures are required. The amendments are effective for public business entities for annual periods and interim periods within those annual periods beginning after December 15, 2014. The adoption of this guidance is not expected to have a material impact upon the Company's financial statements. 8 Note 3. Securities A summary comparison of securities by type at March 31, 2014 and December 31, 2013 is shown below. March31, 2014 December 31, 2013 (in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available-for-sale: U.S Treasuries
